

117 HR 1970 IH: Think Tank and Nonprofit Foreign Influence Disclosure Act
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1970IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mr. Gooden of Texas (for himself, Mr. Banks, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for the public reporting of certain contributions received by charitable organizations from foreign governments and foreign political parties.1.Short titleThis Act may be cited as the Think Tank and Nonprofit Foreign Influence Disclosure Act.2.FindingsCongress finds the following:(1)Foreign governments and foreign political parties attempt to influence the government and political system of the United States through donations to nonprofit charitable organizations especially think tanks and cultural organizations.(2)While institutions of higher learning are required to disclose foreign gifts to the Department of Education pursuant to the Higher Education Act, no such requirement exists for think tanks.(3)A number of think tanks and cultural organizations incorporated in the United States have received money from the United Front Work Department of the Chinese Communist Party—an organization based on conducting political warfare against enemies of the Chinese Communist Party and undermining democracy around the world.(4)The Department of Defense found in its Military and Strategic Developments Involving the People’s Republic of China 2019 Report that: China conducts influence operations against cultural institutions, media organizations, and the business, academic, and policy communities of the United States, other countries, and international institutions to achieve outcomes favorable to its security and military strategy objectives. … China harnesses academia and educational institutions, think tanks, and state-run media to advance its soft power campaign in support of China’s security interests..(5)A report by the U.S. China Security and Economic Commission noted that a number of Washington DC think tanks and universities have received funding from Tung Cheehwa, a vice chairman of the Chinese People’s Political Consultative Conference, which is a group that directs the United Front Work Department.(6)The Center for a New American Security noted in its 2019 report Rising to the China Challenge that: A number of U.S. universities, academic departments, individual scholars, think tanks, and other civil society organizations receive substantial funding from Beijing that is often targeted at shaping views and discourse on China. Higher degrees of transparency can help to ensure that this funding is not generating hidden forms of foreign lobbying, self censorship, or other activities that undermine core U.S. democratic principles..(7)Bill Gertz of the Washington Free Beacon reported on August 28, 2018, that: In addition to Johns Hopkins, other think tanks linked to China and influential in American policy circles include the Brookings Institution, Atlantic Council, Center for American Progress, EastWest Institute, Carter Center, and the Carnegie Endowment for International Peace..3.Annual disclosure of contributions from foreign governments and political parties by certain tax-exempt organizations(a)Reporting requirementSection 6033(b) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (15), by redesignating paragraph (16) as paragraph (17) and by inserting after paragraph (15) the following new paragraph:(16)with respect to each government of a foreign country (within the meaning of section 1(e) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611(e))) and each foreign political party (within the meaning of section 1(f) of such Act (22 U.S.C. 611(f)) which made aggregate contributions and gifts to the organization during the year in excess of $50,000, the name of such government or political party and such aggregate amount, and.(b)Public disclosureSection 6104 of such Code is amended by adding at the end the following new subsection:(e)Public disclosure of certain informationThe Secretary shall make publicly available in a searchable database the following information:(1)The information furnished under section 6033(b)(16) of the Internal Revenue Code of 1986, as amended by this section.(2)The name of the organization furnishing the information described in paragraph (1).(3)The aggregate amount reported under such section as having been received as contributions or gifts in each year from the People’s Republic of China and (stated separately) from the Chinese Communist Party. .(c)Effective dateThe amendments made by this section shall apply to returns filed for taxable years beginning after the date of the enactment of this Act.